Citation Nr: 0929333	
Decision Date: 08/06/09    Archive Date: 08/14/09

DOCKET NO.  06-31 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.	Service connection for hearing loss.

2.	Service connection for tinnitus.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 




INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran had active service from January 1952 to January 
1956.       

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in February 
2006 of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Louis, Missouri.    


FINDINGS OF FACT

1.	The Veteran's hearing loss is not related to service.  

2.	The Veteran's tinnitus is not related to service.  


CONCLUSIONS OF LAW

1.	Hearing loss was not incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.385 (2008).  

2.	Tinnitus was not incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially discuss 
whether the claims on appeal have been properly developed for 
appellate purposes.  The Board will then address the merits 
of the claims, providing relevant VA law and regulations, the 
relevant facts, and an analysis of its decision.

I.  Veterans Claims Assistance Act of 2000

The Board must determine whether the claimant has been 
apprised of the law and regulations applicable to this 
matter, the evidence that would be necessary to substantiate 
the claims, and whether the claims have been fully developed 
in accordance with the Veterans Claims Assistance Act of 2000 
(VCAA) and other applicable law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002).

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1).  More specifically, VA is required to notify a 
claimant of the evidence and information necessary to 
substantiate a claim and whether the claimant or the VA is 
expected to provide the evidence, and is required to request 
from the claimant any other evidence in his or her possession 
that pertains to the claim.  Id. 

VA provided notification letters to the Veteran dated in 
October 2005 and March 2006.  38 U.S.C.A. § 5103 and 
38 C.F.R. § 3.159.  In these letters, VA informed the Veteran 
of the evidence needed to substantiate his claims, and of the 
elements of his claims.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2007).  VA advised the Veteran of the 
respective duties of the VA and of the Veteran in obtaining 
evidence needed to substantiate his claims.  VA requested 
from the Veteran relevant evidence, or information regarding 
evidence which VA should obtain.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  See also 73 Fed. Reg. 23353 (the 
requirement of requesting that the claimant provide any 
evidence in his/her possession that pertains to the claim was 
eliminated by the Secretary [effective May 30, 2008] during 
the course of this appeal, and this change eliminates the 
fourth element of notice as required under Pelegrini).  And 
VA notified the Veteran prior to the February 2006 rating 
decision on appeal here.  See Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2007) (VCAA notice must be provided to a 
claimant before the initial unfavorable RO decision).  

The Board notes a deficiency with VCAA notification, however.  
VA did not notify the Veteran regarding disability ratings 
and effective dates for the award of VA benefits until March 
2006, after the initial February 2006 adjudication here.  See 
Mayfield, supra.  Nevertheless, the Board finds that 
proceeding with a final decision is appropriate here.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328.  As will be noted below, the 
Veteran's claims will be denied.  So the Veteran will not be 
negatively affected by the late notice regarding effective 
dates and ratings as no new effective date or rating will be 
assigned for any of these claims.  Moreover, following 
complete notification, the RO readjudicated the Veteran's 
claims in the September 2006 Statement of the Case (SOC) of 
record.  See Mayfield, 444 F.3d 1328.  Based on this 
background, the Board finds the untimely notice to be 
harmless error in this matter.   

With regard to VA's duty to assist, the VCAA requires that VA 
make reasonable efforts to assist the Veteran in obtaining 
evidence necessary to substantiate a claim for benefits 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A.  The VCAA provides that the assistance 
provided by the Secretary shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary, as further defined by 
statute, to make a decision on the claim.  38 U.S.C.A. § 
5103A.  

In this matter, VA afforded the Veteran the opportunity to 
appear before one or more hearings to voice his contentions.  
VA obtained medical records relevant to the appeal.  And VA 
provided the Veteran with compensation examination for his 
service connection claims.    

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with VA's duties to notify or assist the Veteran in 
this appeal.  Therefore, the Veteran has not been prejudiced 
as a result of the Board deciding his claims here.  

II.  The Merits to the Claims for Service Connection

The Veteran claims that service caused him to incur hearing 
loss and tinnitus.    

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2008).  

Generally, to establish service connection for a disability, 
a claimant must submit the following:  First, medical 
evidence of a current disability.  Second, medical evidence, 
or in certain circumstances lay testimony, of in-service 
incurrence or aggravation of an injury or disease.  And 
third, medical evidence of a nexus between the current 
disability and the in-service disease or injury.  Pond v. 
West, 12 Vet. App. 341, 346 (1999).  

In assessing the Veteran's service connection claim for 
hearing loss , the Board must first determine whether the 
Veteran has a hearing disability under VA regulations.  
Hearing disabilities are determined for VA purposes using 
criteria provided under 38 C.F.R. § 3.385 (2005).  
Thereunder, a hearing disability will be determined where any 
of the following threshold measures has been found:  where 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; where 
the auditory threshold for at least three of the frequencies 
is 26 decibels or greater; or where speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  Id.         

In this matter, the Board finds that the record does not 
preponderate against the Veteran's claim to having current 
hearing loss and tinnitus.  A January 2006 VA compensation 
examination report of record showed, in each ear, auditory 
thresholds higher than 40 decibels (from 2000 to 4000).  This 
report also notes a speech recognition score lower than 94 
percent (at 84 percent in the left ear).  38 C.F.R. § 3.385.  
And the VA examination report reflects a diagnosis of 
tinnitus.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  As 
such, the evidence shows that the Veteran has bilateral 
hearing loss and tinnitus.  Pond, 12 Vet. App. at 346.    

But the Board finds service connection unwarranted here.  In 
the only medical nexus opinion of record, the January 2006 VA 
examiner stated that the Veteran's hearing disorders were 
likely unrelated to service.  Rather, the examiner attributed 
the Veteran's disorders to noise exposure associated with 
post-service civilian employment.  See Pond, supra.  

The Board notes that the objective evidence of record 
supports the VA examiner's findings.  Service treatment 
records are negative for complaints, treatment, or diagnoses 
for hearing loss or tinnitus.  The earliest medical evidence 
of hearing loss and tinnitus is found in a VA medical record 
dated in September 2005, over 49 years after discharge from 
service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000) (the passage of many years between discharge from 
active service and the medical documentation of a claimed 
disability is evidence against a claim of service 
connection).  And the Veteran did not file a claim for 
service connection for a hearing disorder until September 
2005, over 49 years following service.  See Shaw v. Principi, 
3 Vet. App. 365 (1992) (a Veteran's delay in asserting a 
claim can constitute negative evidence that weighs against 
the claim).        

The Board recognizes that a disorder which first manifests 
following service can be service connected provided medical 
evidence is of record which supports such a conclusion.  See 
Hensley v. Brown, 5 Vet. App. 155, 160 (1993) ("when 
audiometric test results at a Veteran's separation from 
service do not meet the regulatory requirement for 
establishing a 'disability' at that time, he or she may 
nevertheless establish service connection for a current 
hearing disability by submitting evidence that the current 
disability is causally related to service.")  But in this 
matter, the objective evidence of record supports the VA 
examiner's opinion that the Veteran's disorders do not relate 
to service.  

As the preponderance of the evidence is against the Veteran's 
claims, the benefit-of-the-doubt rule does not apply, and the 
claims must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board has closely reviewed and considered the Veteran's 
statements.  While these statements may be viewed as 
evidence, the Board must also note that laypersons without 
medical expertise or training are not competent to offer 
medical evidence on matters involving diagnosis and etiology.  
Therefore, the lay statements alone are insufficient to prove 
the Veteran's claims.  Ultimately, a lay statement, however 
sincerely communicated, cannot form a factual basis for 
granting a claim requiring medical determinations.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  


ORDER

1.	Service connection for hearing loss is denied.  

2.	Service connection for tinnitus is denied.   



____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


